Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 6, 8-12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/27/21.  It has been found that claims 6, 8, and 17 read on a nonelected species, hence are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent No. 10-2013-0010404 Yu-Won.



3. 	Referring to claim 18, Yu-Won teaches an electronic device as claimed in claim 16, wherein the light conversion unit comprises a plurality of quantum dot particles, (Figures 1 & 3 #141 and Paragraph 55). 
4. 	Referring to claim 19, Yu-Won teaches an electronic device as claimed in claim 16, wherein a pore size of the pores of the porous structure is 0.05 µm to 10 µm, (Figures 1 & 3 #144 and Paragraph 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


20 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent No. 10-2013-0010404 Yu-Won.
5. 	Referring to claim 20, Yu-Won teaches an electronic device as claimed in claim 16, but is silent to wherein a porosity of the porous structure is 20% to 80%.  Yu-Won does teach in Figure 4 and Paragraph 46 that the pores are formed on a hexagonal shape.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yu-Won with a porosity of the porous structure is 20% to 80% because Yu-Won shows in Figure 4 a structure that one skilled in the art would see that the porosity is with the 20% to 80% range, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
6..	The prior art, Korean Patent No. 10-2013-0010404 Yu-Won, teaches a first substrate; an isolating layer, disposed on the first substrate, and having an opening; a porous structure having a plurality of pores disposed in the opening; and a light conversion unit, disposed in the porous 
7. 	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-5, 7, and 13-15 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/3/21